UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. )* Under the Securities Exchange Act of 1934 RADNET, INC. (Name of Issuer) Common Stock, $0.0001par value (Title of Class of Securities) (CUSIP Number) Paul Friedman BlueMountain Capital Management,LLC 280 Park Avenue, 5th Floor East New York, New York 10017 212-905-39 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 28, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following boxx. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No. 750491102 Names of reporting persons. BlueMountain Capital Management, LLC Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Delaware, United States of America Number of (7) Sole Voting Power: 0 shares beneficially (8) Shared Voting Power: 3,108,295 owned by each reporting (9) Sole Dispositive Power: 0 person with (10) Shared Dispositive Power: 3,108,295 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 7.8% Type of reporting person (see instructions) IA The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -2- Cusip No. 750491102 Names of reporting persons. BlueMountain GP Holdings, LLC Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Delaware, United States of America Number of (7) Sole Voting Power: 0 shares beneficially (8) Shared Voting Power: 2,804,698 owned by each reporting (9) Sole Dispositive Power: 0 person with (10) Shared Dispositive Power: 2,804,698 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 7.0% Type of reporting person (see instructions) OO The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -3- Cusip No. 750491102 Names of reporting persons. Blue Mountain Credit Alternatives Master Fund L.P. Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Cayman Islands Number of (7) Sole Voting Power: 0 shares beneficially (8) Shared Voting Power: 1,662,520 owned by each reporting (9) Sole Dispositive Power: 0 person with (10) Shared Dispositive Power: 1,662,520 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 4.1% Type of reporting person (see instructions) PN The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -4- Cusip No. 750491102 Names of reporting persons. Blue Mountain CA Master Fund GP, Ltd. Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Cayman Islands Number of (7) Sole Voting Power: 0 shares beneficially (8) Shared Voting Power: 1,662,520 owned by each reporting (9) Sole Dispositive Power: 0 person with (10) Shared Dispositive Power: 1,662,520 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 4.1% Type of reporting person (see instructions) CO The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -5- Cusip No. 750491102 Names of reporting persons. BlueMountain Long/Short CreditMaster Fund L.P. Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Cayman Islands Number of (7) Sole Voting Power: 0 Shares Beneficially (8) Shared Voting Power: 516,313 Owned by Each Reporting (9) Sole Dispositive Power: 0 Person With (10) Shared Dispositive Power: 516,313 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 1.3% Type of reporting person (see instructions) PN The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -6- Cusip No. 750491102 Names of reporting persons. BlueMountain Long/Short CreditGP, LLC Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Delaware, United States of America Number of (7) Sole Voting Power: 0 Shares Beneficially (8) Shared Voting Power: 516,313 Owned by Each Reporting (9) Sole Dispositive Power: 0 Person With (10) Shared Dispositive Power: 516,313 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 1.3% Type of reporting person (see instructions) OO The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -7- Cusip No. 750491102 Names of reporting persons. BlueMountain Long/Short EquityMaster Fund L.P. Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Cayman Islands Number of (7) Sole Voting Power: 0 Shares Beneficially (8) Shared Voting Power: 265,677 Owned by Each Reporting (9) Sole Dispositive Power: 0 Person With (10) Shared Dispositive Power: 265,677 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 0.7% Type of reporting person (see instructions) PN The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -8- Cusip No. 750491102 Names of reporting persons. BlueMountain Long/Short Equity GP, LLC Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Delaware, United States of America Number of (7) Sole Voting Power: 0 Shares Beneficially (8) Shared Voting Power: 265,677 Owned by Each Reporting (9) Sole Dispositive Power: 0 Person With (10) Shared Dispositive Power: 265,677 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 0.7% Type of reporting person (see instructions) OO The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -9- Cusip No. 750491102 Names of reporting persons. BlueMountain Equity Alternatives Master Fund L.P. Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Cayman Islands Number of (7) Sole Voting Power: 0 Shares Beneficially (8) Shared Voting Power: 236,252 Owned by Each Reporting (9) Sole Dispositive Power: 0 Person With (10) Shared Dispositive Power: 236,252 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 0.6% Type of reporting person (see instructions) PN The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -10- Cusip No. 750491102 Names of reporting persons. BlueMountain Equity GP, LLC Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Delaware, United States of America Number of (7) Sole Voting Power: 0 Shares Beneficially (8) Shared Voting Power: 236,252 Owned by Each Reporting (9) Sole Dispositive Power: 0 Person With (10) Shared Dispositive Power: 236,252 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 0.6% Type of reporting person (see instructions) OO The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -11- Cusip No. 750491102 Names of reporting persons. BlueMountain TimberlineLtd. Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Cayman Islands Number of (7) Sole Voting Power: 0 Shares Beneficially (8) Shared Voting Power: 154,905 Owned by Each Reporting (9) Sole Dispositive Power: 0 Person With (10) Shared Dispositive Power: 154,905 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 0.4% Type of reporting person (see instructions) CO The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -12- Cusip No. 750491102 Names of reporting persons. BlueMountain Kicking Horse Fund L.P. Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Cayman Islands Number of (7) Sole Voting Power: 0 Shares Beneficially (8) Shared Voting Power: 123,936 Owned by Each Reporting (9) Sole Dispositive Power: 0 Person With (10) Shared Dispositive Power: 123,936 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 0.3% Type of reporting person (see instructions) PN The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -13- Cusip No. 750491102 Names of reporting persons. BlueMountain Kicking HorseFund GP, LLC Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Delaware, United States Number of (7) Sole Voting Power: 0 Shares Beneficially (8) Shared Voting Power: 123,936 Owned by Each Reporting (9) Sole Dispositive Power: 0 Person With (10) Shared Dispositive Power: 123,936 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 0.3% Type of reporting person (see instructions) OO The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. -14- Cusip No. 750491102 Names of reporting persons. AAI BlueMountainFund PLC* Check the appropriate box if a member of a group (see instructions) (a) o (b) x SEC Use Only Source of funds (see instructions) WC Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) o Citizenship or place of organization Ireland Number of (7) Sole Voting Power: 0 Shares Beneficially (8) Shared Voting Power: 66,111 Owned by Each Reporting (9) Sole Dispositive Power: 0 Person With (10) Shared Dispositive Power: 66,111 Aggregate amount beneficially owned by each reporting person Check box if the aggregate amount in Row (11) excludes certain shares (see instructions) o Percent of class represented by amount in Row (11) 0.2% Type of reporting person (see instructions) CO The Reporting Persons understand from the Issuer that the number of shares of Common Stock outstanding on May 6, 2013, as described in the Issuer’s Form 10-Q, filed on May 10, 2013, was 40,089,196. *
